Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 1-8 and 12-16 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to treat the surface of a metal biocompatible implant by a multistep process comprising 1) an abrasion step wherein the abrasive material is a granular calcium phosphate based material followed by 2) an soaking treatment at 40C in a bath comprising both sulfuric acid and hydrochloric acid followed by 3) a rinse in demineralized water followed by 4) a soaking treatment at 40C wherein the bath consists only of sodium hydroxide followed by 5) a rinse in demineralized water followed by 6) hot air drying.
The most pertinent prior art (Mandicini et al.) teaches grit blasting a biocompatible metal implant with HA (a calcium phosphate) followed by a treatment in a bath of hydrochloric and sulfuric acid followed by rinses in demineralized water followed by a treatment in a composition comprising sodium hydroxide.  However, Mandicini fails to teach treatment in only sodium hydroxide. This step is critically important and unique. In Mandicini sodium hydroxide is used as a minor ingredient (pH modifier) in a solution used to deposit a calcium phosphate coating onto the medical device.  This is not what is taking place in the current application.  In the current application, the implant is treated with sodium hydroxide alone, (pg. 9, Step 3) in order to further etch the implant.  Contrary to Mandicini, the result of the process of the current claims is not a coated surface, but instead a surface that is etched to have varying sizes of porosity, thereby being conducive to bone ingrowth/ongrowth.
Another prior art (Berckmans et al.) teaches wherein the type of treatment employed by Mandicini can be employed at varying temperatures.  However, the teachings of Berckmans fail .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717